UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7119


ABDU-SALIM GOULD,

                     Plaintiff - Appellant,

              v.

LESLIE BESS, Shift Sergeant; TRINITRA                LEE-BOONE;        CORPORAL
AMBROSE; TYRONE PUGH, Dorm Officer,

                     Defendants - Appellees,

              and

TOWNSHIP OF WINDSOR; BERTIE-MARTIN COUNTY REGIONAL JAIL
BOARD OF COMMISSIONERS,

                     Defendants.


Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, Chief District Judge. (5:17-ct-03136-BO)


Submitted: December 22, 2020                                Decided: December 29, 2020


Before NIEMEYER, FLOYD, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Abdu-Salim Gould, Appellant Pro Se. Rudolf Alexander Garcia-Gallont, James R.
Morgan, Jr., WOMBLE BOND DICKINSON (US) LLP, Winston-Salem, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Abdu-Salim Gould appeals from the district court’s order denying his motions for

change of venue, for recusal of the district court judge, and for entry of judgment in his

favor, and dismissing his 42 U.S.C. § 1983 complaint without prejudice for failure to

exhaust his administrative remedies. He also appeals from the denial of his motion to alter

or amend the judgment. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Gould v. Bess, No. 5:17-

ct-03136-BO (E.D.N.C. July 21, 2020 & Sept. 28, 2020). Additionally, we grant Gould’s

motion to seal an exhibit filed in this court, and we deny his remaining pending motions.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                AFFIRMED




                                             3